OMB APPROVAL OMB Number:3235-0175 Expires:March 31, 2013 Estimated average burden hours per response 1.00 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-8A NOTIFICATION OF REGISTRATION FILED PURSUANT TO SECTION 8(a) OF THE INVESTMENT COMPANY ACT OF 1940 The undersigned investment company hereby notifies the Securities and Exchange Commission that it registers under and pursuant to the provisions of Section 8(a) of the Investment Company Act of 1940 and in connection with such notification of registration submits the following information: Name:Bennett Group Master Funds Address of Principal Business Office (No. & Street, City, State Zip Code): 1treet, NW, Suite 501, Washington DC 20005 Telephone Number (including area code):(866) 286-2268 Name and Address of agent for service of process: Dawn J. Bennett, 1400 K. Street, NW, Suite 501, Washington DC 20005 Check Appropriate Box: Registrant is filing a Registration Statement pursuant to Section 8(b) of the Investment Company Act of 1940 concurrently with the filing of Form N-8A: Yes [X] No [] SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has caused this notification of registration to be duly signed on its behalf in the city of Washington DC on the 8th day of April, 2011. Attest: Signature:Bennett Group Master Funds By:/s/ Stuart W. Rogers By:/s/ Dawn J. Bennett Name:Stuart W. Rogers Name:Dawn J. Bennett Title:Secretary Title:President
